                                         Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4
                                                                     UNITED STATES DISTRICT COURT
                                   5
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7
                                         RONALD G. DENICOLO, ET AL.,                       CASE NO. 19-cv-00210-YGR
                                   8
                                                      Plaintiffs,                          ORDER GRANTING CLASS CERTIFICATION
                                   9
                                                vs.                                        Dkt. No. 130
                                  10
                                         THE HERTZ CORPORATION, ET AL.,
                                  11
                                                      Defendants.
                                  12
Northern District of California




                                              Plaintiff Ronald G. DeNicolo, Jr. filed this putative class action complaint against Viking
 United States District Court




                                  13
                                       Client Services, LLC, d/b/a Viking Billing Service (“Viking”) and The Hertz Corporation
                                  14
                                       (“Hertz”). On October 14, 2019, plaintiff Fox was added by an amended Complaint. Plaintiff
                                  15
                                       DeNicolo alleges four claims against Viking: violation of the federal Fair Debt Collection
                                  16
                                       Practices Act (FDCPA), 15 U.S.C. sections 1692f and 1692e; violation of the Illinois Vehicle
                                  17
                                       Code (“IVC”), 625 ILCS § 5/6-305.2; and declaratory judgment under 28 U.S.C. § 2201. Plaintiff
                                  18
                                       Fox alleges four additional claims against Viking for: violation of California’s Rosenthal Fair
                                  19
                                       Debt Collection Practices Act (the “Rosenthal Act”), Cal. Code § 17.1800; California’s Unfair
                                  20
                                       Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; California Consumer
                                  21
                                       Remedies Act (“CCRA”), Cal. Civ. Code §§ 1750, et seq.; and declaratory judgment.
                                  22
                                              Presently pending before the Court is plaintiffs’ motion for Class Certification (Dkt. No.
                                  23
                                       130). The parties submitted their briefing and evidence in support of the motion. The Court
                                  24
                                       issued its Order Denying Summary Judgment on September 30, 2020, after briefing on the motion
                                  25
                                       for class certification had closed. The Court requested supplemental briefing from the parties on
                                  26
                                       the issue of whether a debt is covered by the federal Fair Debt Collection Practices Act, 15 U.S.C.
                                  27
                                       §§ 1692, et seq. (FDCPA) is amenable to class treatment in light of Slenk v. Transworld Sys., Inc.,
                                  28
                                            Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 2 of 12




                                   1   236 F.3d 1072, 1074 (9th Cir. 2001), which the parties filed on November 3, 2020. Thereafter, the

                                   2   Court heard oral argument on November 17, 2020.

                                   3            Having carefully considered the papers and evidence submitted, the pleadings in this

                                   4   action, and the arguments of the parties, and for the reasons set forth below, the Court GRANTS the

                                   5   Motion for Class Certification.

                                   6   I.       BACKGROUND

                                   7            Viking provides billing and collection services for Hertz, the owner of Thrifty Car Rental

                                   8   as well as the Hertz and Dollar car rental companies. Pursuant to its contract with Hertz, Viking

                                   9   implemented an automated process for handling vehicle damage claims placed with it by Hertz.

                                  10   Electronic claim files are sent from Hertz to Viking. (Declaration of Christopher M. Hack in

                                  11   Support of Plaintiffs’ Motion for Class Certification, Dkt. No. 130-1 [“Hack Decl. ISO CC”], Ex.

                                  12   1 at 43:5-11.) Viking uses a letter vendor that first generates a series of three letters from “Viking
Northern District of California
 United States District Court




                                  13   Billing Services” in an automated, “coded letter process that happens as accounts age.” (Id. at

                                  14   45:12-17; 57:19-20; Declaration of Leland H. Belew, Dkt. No. 111-2 [“Belew Decl. ISO MSJ”],

                                  15   Ex. 2 at 44:24-45:5.) These first three letters do not contain the “mini-Miranda” warnings

                                  16   required by the FDCPA or the Rosenthal Act.1 (Hack Decl. ISO CC, Ex. 1 at 85:15-22; 88:22-24;

                                  17   Ex. 2.) If those first three letters do not induce payment, the account “rolls over” to collections—

                                  18   through “Viking Client Services”—and Viking then directs its vendor to send a series of three

                                  19   additional letters which state that Viking is a collection agency and include the mini-Miranda

                                  20   warnings. (Hack Decl. ISO CC, Ex. 1 at 94:15-95:5.) Plaintiffs’ theory of the case is that the

                                  21   initial series of standard letters generated by Viking demonstrate, on their face, the uniform

                                  22   statutory violations by Viking as to all class members due to the lack of required warnings.

                                  23
                                                1
                                  24              The “mini-Miranda” provision of the FDCPA, 15 U.S.C. § 1692e(11), prohibits: “[t]he
                                       failure to disclose in the initial written communication with the consumer and, in addition, if the
                                  25   initial communication with the consumer is oral, in that initial oral communication, that the debt
                                       collector is attempting to collect a debt and that any information obtained will be used for that
                                  26   purpose, and the failure to disclose in subsequent communications that the communication is from
                                       a debt collector, except that this paragraph shall not apply to a formal pleading made in connection
                                  27   with a legal action.” California’s Rosenthal Act incorporates the requirements of section
                                       1692e(11). See Cal. Civ. Code § 1788.17 (“every debt collector collecting or attempting to collect
                                  28   a consumer debt shall comply with the provisions of Sections 1692b to 1692j, inclusive, of, and
                                       shall be subject to the remedies in Section 1692k of, Title 15 of the United States Code.”)
                                                                                           2
                                         Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 3 of 12




                                   1   II.    APPLICABLE STANDARDS

                                   2          A class action lawsuit is “an exception to the usual rule that litigation is conducted by and

                                   3   on behalf of the individual named parties only.” Califano v. Yamasaki, 442 U.S. 682, 700–01

                                   4   (1979). To depart from this general rule, “a class representative must be part of the class and

                                   5   possess the same interest and suffer the same injury as the class members.” East Tex. Motor

                                   6   Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403 (1977) (internal quotations and citation

                                   7   omitted). The proponent of class treatment, usually the plaintiff, bears the burden of

                                   8   demonstrating that class certification is appropriate. True Health Chiropractic, Inc. v. McKesson

                                   9   Corp., 896 F.3d 923, 931 (9th Cir. 2018) (citing Ellis v. Costco Wholesale Corp., 657 F.3d 970,

                                  10   979-80 (9th Cir. 2011)).

                                  11          Federal Rule of Civil Procedure 23, which governs class certification, has two distinct sets

                                  12   of requirements that plaintiffs must meet before the Court may certify a class. Plaintiffs must
Northern District of California
 United States District Court




                                  13   meet all requirements of Rule 23(a) and must satisfy at least one prong of Rule 23(b), depending

                                  14   upon the nature of the class they seek to certify. See Shady Grove Orthopedic Assocs., P.A. v.

                                  15   Allstate Ins. Co., 559 U.S. 393, 394 (2010) (setting forth requirements of Rule 23). Within the

                                  16   framework of Rule 23, a court ultimately has broad discretion over whether to certify a class.

                                  17   Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir.) opinion amended on denial

                                  18   of reh’g, 273 F.3d 1266 (9th Cir. 2001).

                                  19          Under Rule 23(a), a court may certify a class only where:

                                  20          (1) the class is so numerous that joinder of all members is impracticable;
                                              (2) there are questions of law or fact common to the class;
                                  21          (3) the claims or defenses of the representative parties are typical of the claims
                                              or defenses of the class; and
                                  22          (4) the representative parties will fairly and adequately protect the interests of
                                              the class.
                                  23

                                  24   Fed. R. Civ. P. 23(a). Courts refer to these four requirements, which must be satisfied to maintain

                                  25   a class action, as “numerosity, commonality, typicality[,] and adequacy of representation.” Mazza

                                  26   v. Am. Honda Motor Co., 666 F.3d 581, 588 (9th Cir. 2012). Although some inquiry into the

                                  27   substance of a case may be necessary to determine whether these requirements are satisfied, the

                                  28   court must not advance a decision on the merits to the class certification stage. As the United
                                                                                         3
                                         Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 4 of 12




                                   1   States Supreme Court has stated:

                                   2          Although we have cautioned that a court’s class-certification analysis must be
                                              “rigorous” and may “entail some overlap with the merits of the plaintiff’s
                                   3          underlying claim,” Rule 23 grants courts no license to engage in free-ranging
                                              merits inquiries at the certification stage. Merits questions may be considered to
                                   4          the extent — but only to the extent —that they are relevant to determining
                                              whether the Rule 23 prerequisites for class certification are satisfied.
                                   5

                                   6   Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 465–66 (2013) (quoting Wal–

                                   7   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011)).

                                   8          Once the threshold requirements for certification under Rule 23(a) are met, a plaintiff must

                                   9   establish that the class is appropriate for certification under one of the provisions in Rule 23(b).

                                  10   Here, plaintiffs move to certify classes pursuant to Rule 23(b)(3) which requires them to establish

                                  11   two additional elements: (1) “that the questions of law or fact common to class members

                                  12   predominate over any questions affecting only individual members,” and (2) “that a class action is
Northern District of California
 United States District Court




                                  13   superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

                                  14   R. Civ. P. 23(b)(3). A finding of predominance requires that the proposed classes are “sufficiently

                                  15   cohesive to warrant adjudication by representation.” Amchem Prod., Inc. v. Windsor, 521 U.S.

                                  16   591, 623 (1997). “When ‘one or more of the central issues in the action are common to the class

                                  17   and can be said to predominate, the action may be considered proper under Rule 23(b)(3) even

                                  18   though other important matters will have to be tried separately, such as damages or some

                                  19   affirmative defenses peculiar to some individual class members.’” Tyson Foods, Inc. v.

                                  20   Bouaphakeo, __ U.S. __, 136 S.Ct. 1036, 1045 (2016) (quoting 7AA C. Wright, A. & Miller, M.

                                  21   Kane, FEDERAL PRACTICE AND PROCEDURE § 1778, pp. 123–124 (3d ed. 2005)). A class action is

                                  22   superior to other methods of adjudication when class treatment will reduce litigation costs and

                                  23   promote greater efficiency by adjudicating many claims of relatively small value in one action.

                                  24   See Amchem, 521 U.S. at 617.

                                  25   III.   DISCUSSION

                                  26          Plaintiffs seek to certify two classes: (1) a class represented by plaintiff DeNicolo

                                  27   comprised of “[a]ll individuals who received letters from Viking asserting claims for purported

                                  28   damage to cars rented from Hertz, Dollar or Thrifty for the first time more than 30 days after the
                                                                                          4
                                         Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 5 of 12




                                   1   date of the purported damage,” with subclasses for Illinois and California residents; and (2) a class

                                   2   represented by plaintiff Fox comprised of “[a]ll California residents who received letters from

                                   3   Viking asserting claims for purported damage to cars rented from Hertz, Dollar or Thrifty.”

                                   4          Defendants do not dispute that the Rule 23(a) numerosity and commonality factors are met

                                   5   here. However, defendants contend that class certification should not be granted for four reasons:

                                   6   (1) Plaintiff DeNicolo’s claims are not typical of the class he seeks to represent; (2) individual

                                   7   issues will predominate over common, classwide issues; (3) Plaintiff DeNicolo is not an adequate

                                   8   class representative; and (4) the class mechanism is not superior. The Court considers each

                                   9   argument in turn.

                                  10          A.      Typicality

                                  11          The FDCPA makes unlawful certain debt collection practices against consumers. It

                                  12   “applies to consumer debts and not business loans.” Bloom v. I.C. System, Inc., 972 F.2d 1067,
Northern District of California
 United States District Court




                                  13   1068 (9th Cir. 1992). Consumer debt is defined in the statute as “any obligation or alleged

                                  14   obligation of a consumer to pay money arising out of a transaction in which the . . . property . . .

                                  15   which [is] the subject of the transaction [is] primarily for personal, family, or household

                                  16   purposes.” 15 U.S.C. § 1692a(5); Slenk v. Transworld Sys., Inc., 236 F.3d 1072, 1074 (9th Cir.

                                  17   2001).2 Viking argues that Plaintiff DeNicolo’s claims are not typical because the debt he

                                  18   allegedly incurred is not a covered consumer debt.

                                  19          Rule 23(a)(3) requires that the “claims or defenses of the representative parties are typical

                                  20   of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). That is, the named plaintiffs must

                                  21   “suffer the same injury as the class members.” Dukes, 564 U.S. at 348. “The purpose of the

                                  22   typicality requirement is to assure that the interest of the named representative aligns with the

                                  23   interests of the class.” Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir.

                                  24   2010) (quoting Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.1992)).

                                  25          As stated in the Court’s Order Denying Summary Judgment (Dkt. No. 137), Viking failed

                                  26

                                  27          2
                                                The Rosenthal Act employs a similar formulation, defining “consumer debt” as “money,
                                       property or their equivalent, due or owing or alleged to be due or owing from a natural person by
                                  28   reason of a consumer credit transaction.” Cal. Civ. Code § 1788.2(d).
                                                                                         5
                                         Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 6 of 12




                                   1   to establish that Plaintiff DeNicolo’s claim does not concern a covered consumer debt.3 Further,

                                   2   the evidence at summary judgment showed that Viking does not determine, from Hertz or the

                                   3   individual renting the car, the purpose for which the car rental was made in carrying out its

                                   4   collection efforts. Instead, it treats debts for car rental damage, assigned to Viking by Hertz, in a

                                   5   uniform manner regardless of whether the underlying car rental was made for “business” or

                                   6   “personal” reasons. (Order Denying Summary Judgment at 10:5-8.) Thus, at this stage of the

                                   7   proceedings, the Court finds Plaintiff DeNicolo’s claim to be typical of the alleged class he seeks

                                   8   to represent.

                                   9          B.       Predominance

                                  10          Viking next argues that common questions do not predominate because one cannot

                                  11   “feasibly ascertain” whether a putative class member’s claim is based on a covered debt. (Oppo.

                                  12   at 11:22-24.)4 Viking contends that DeNicolo “exemplifies the ascertainability problem in this
Northern District of California
 United States District Court




                                  13   case” because “only class members whose debt was ‘primarily for personal, family, or household

                                  14   purposes’ may be included in the class” and identification of those class members would require

                                  15   individual factual inquiries. (Id. at 11:7-12.)

                                  16          The predominance requirement is satisfied where a “common nucleus of facts and potential

                                  17   legal remedies dominates th[e] litigation.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th

                                  18   Cir. 1998) overruled on other grounds in Dukes, 564 U.S. 338. “[M]ore important questions apt to

                                  19   drive the resolution of the litigation are given more weight in the predominance analysis over

                                  20   individualized questions which are of considerably less significance to the claims of the class.”

                                  21   Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1134 (9th Cir. 2016).

                                  22

                                  23          3
                                                 Viking argued that, even if summary judgment were to be denied on the covered debt
                                  24   issue, there would still be a triable issue of fact as to its covered debt defense, and thus still a
                                       typicality issue as to DeNicolo. (Dkt. No. 131 at 8:16-18.) However, it does not follow from
                                  25   Viking’s failure prevail on summary judgment that the covered debt issue is individual to
                                       DeNicolo rather than typical of the class.
                                  26           4
                                                 Viking intertwines its arguments against predominance with attacks on ascertainability of
                                       class members, although it acknowledges that there is no separate ascertainability requirement in
                                  27   the Ninth Circuit. See Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 n.4 (9th Cir. 2017).
                                       The Court interprets the ascertainability arguments to be aimed primarily at the question of
                                  28   predominance of common questions, while also touching on class manageability issues.
                                                                                         6
                                         Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 7 of 12




                                   1           Here, common questions exist as to whether Viking’s practice of sending uniform letters to

                                   2   the individuals identified as owing money for rental car damage violate the FDCPA and Rosenthal

                                   3   Act. An FDCPA claim requires proof that a debt collector violated one of the protections in the

                                   4   statute, 15 U.S.C. §§ 1692a-1692o, in its collection from a consumer of a covered debt, that is

                                   5   “any obligation or alleged obligation of a consumer to pay money arising out of a transaction in

                                   6   which the money, property, insurance, or services which are the subject of the transaction are

                                   7   primarily for personal, family, or household purposes.” 15 U.S.C. § 1692a(5). Plaintiffs allege all

                                   8   class members can show Viking’s liability through uniform proof in the form of its collection

                                   9   letters. Viking insists that the question of whether those debts for rental car damage are consumer

                                  10   versus business debt will overwhelm the common questions.

                                  11           In the class certification context, courts have reached divergent conclusions as to whether

                                  12   the covered consumer debt question would require numerous individualized investigations such
Northern District of California
 United States District Court




                                  13   that common questions would not predominate. Compare Lowe v. Maxwell & Morgan PC, 322

                                  14   F.R.D. 393 (D. Ariz. 2017) (finding lack of predominance where question of whether debt covered

                                  15   by FDCPA would vary depending on whether class members’ real property was for personal use

                                  16   or for rental, among other factors) with Norton v. LVNV Funding, LLC, No. 18-CV-05051-DMR,

                                  17   2020 WL 5910077, at *11 (N.D. Cal. Oct. 6, 2020) (finding that in “credit card collections cases

                                  18   like the current one, requiring each individual to separately litigate the same issue of liability [i.e.,

                                  19   covered debt] would not serve the purposes of Rule 23”) and Gold v. Midland Credit Mgmt., Inc.,

                                  20   306 F.R.D. 623, 629–30 (N.D. Cal. 2014) (“the mere fact that the debt collection agency does not

                                  21   segregate business and consumer debt accounts is not enough to thwart class certification”). The

                                  22   Court finds the approach in Norton and Gold more persuasive.5

                                  23

                                  24           5
                                                 Viking’s arguments overreach since they would preclude certification of nearly any class
                                  25   under the FDCPA on the chance that some class members’ debts could be construed as a business
                                       rather than a consumer debt, a result clearly contrary to the remedial purposes of the statute. See
                                  26   also Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1032 (9th Cir. 2012) (district court
                                       abused its discretion in refusing to certify a class without considering the FDCPA’s remedial
                                  27   goals); In re CBC Companies, Inc. Collection Letter Litig., 181 F.R.D. 380, 385 (N.D. Ill. 1998)
                                       (rejecting defendant’s overbroad arguments against certification since they would make it
                                  28   “impossible to bring a FDCPA class action if there was a chance a possible class member used a
                                       credit card for a business purpose” which “would be contrary to [its] clear remedial goals”).
                                                                                           7
                                         Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 8 of 12




                                   1           With respect to car rentals, and damage claims arising from car rentals, courts considering

                                   2   whether such debts are covered by the FDCPA have emphasized such factors as whether the rental

                                   3   agreement was made in the name of an individual or business, and where the collection activities

                                   4   were directed. See Chyba v. First Fin. Asset Mgmt., Inc., No. 12-CV-1721-BEN WVG, 2014 WL

                                   5   1744136 at *7 (S.D. Cal. Apr. 30, 2014), aff'd, 671 F. App’x 989 (9th Cir. 2016) (denying

                                   6   summary judgment on FDCPA covered debt issue where car rental was in plaintiff’s name in her

                                   7   personal capacity without reference to a business); Fagan v. Lawrence Nathan Assocs., Inc., 957

                                   8   F.Supp.2d 784 (E.D. La. 2013) (attorneys’ rental of car on firm corporate credit card while

                                   9   traveling on business was a covered debt for purposes of the FDCPA where “defendant treated and

                                  10   regarded [plaintiff] as a consumer who was using the Budget vehicle for his personal use and thus

                                  11   individually liable to Budget, as evidenced by Defendant’s attempts to collect the debt against

                                  12   [him] individually.”); Yelin v. Swartz, 790 F.Supp.2d 331, 335 (E.D. Pa. 2011) (damage claim
Northern District of California
 United States District Court




                                  13   arising from car rental agreement was an FDCPA-covered debt: “Plaintiff's alleged financial

                                  14   obligation is not a matter of tort liability. Rather, if Plaintiff is responsible for the damage to the

                                  15   rental car, it is because such a duty was imposed by the rental agreement, which is a contract.”);

                                  16   but see Forgeron v. Hough, No. 10 C 6298, 2011 WL 3205295, at *5 (N.D. Ill. July 26, 2011)

                                  17   (vehicle rental agreement made on behalf of third party, but in furtherance of plaintiff’s plans to

                                  18   establish connections with third party to aid in launching his music business, was not “primarily

                                  19   for personal, family, or household purposes”). Such factors can be determined readily in

                                  20   establishing class membership. While those class members whose claims arose from business

                                  21   transactions would be excluded from the classes, such a determination does not change the

                                  22   predominate liability questions framed in the litigation here: whether the standard, uniform

                                  23   collection letters sent by Viking violate the FDCPA and Rosenthal Act.

                                  24           Determining the nature of a class member’s debt is, as Viking appears to recognize, more a

                                  25   question of class manageability than one of whether common questions will predominate. As

                                  26   such, the determination does not present an inherent barrier to certification. See Briseno, 844 F.3d

                                  27   at 1128 (noting the “well-settled presumption that courts should not refuse to certify a class merely

                                  28   on the basis of manageability concerns”) (internal citation omitted).
                                                                                           8
                                         Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 9 of 12




                                   1          Viking’s argument that Plaintiff DeNicolo was reimbursed by his employer for the expense

                                   2   of renting the car does not change the analysis. The FDCPA is meant to protect consumers from

                                   3   unscrupulous debt collection methods. Even if DeNicolo was reimbursed for the money he spent

                                   4   on the rental (and even the damage claim), Viking sought to collect the damage claim from him

                                   5   individually. No evidence is offered to suggest that Viking seeks to collect car rental damage

                                   6   claims from the employer when that employer reimburses the car rental cost. Instead, the

                                   7   evidence shows that Viking sought to collect against DeNicolo individually, as the consumer who

                                   8   rented the car in his own name. Analogously, and consistent with Slenk, the fact that a consumer

                                   9   such as DeNicolo receives some business-related credit on a debt he incurred, does not preclude

                                  10   the debt from being covered under the FDCPA. Slenk, 236 F.3d at 1073-74 (facts that plaintiff

                                  11   loan was used to pay for backhoe on which he paid business sales tax rate and listed item as

                                  12   business expense on his taxes were not conclusive as to debt being for business purposes); see also
Northern District of California
 United States District Court




                                  13   Hansen v. Ticket Track, Inc. 280 F.Supp.2d 1196, 1204 (W.D. Wash. 2003) (nature of debt for

                                  14   unpaid parking fees turned on personal capacity in which they were incurred, not whether the

                                  15   purpose of parking was for business reasons).

                                  16          In sum, as in Gold, “[t]he liability issue thus represents a significant aspect of the case that

                                  17   is not diminished by potential difficulties in identifying class members.” Gold, 306 F.R.D. at 634.

                                  18   Common questions predominate.

                                  19          B.      Adequacy

                                  20          Viking argues that DeNicolo and counsel are not adequate representatives of the class

                                  21   because DeNicolo is the neighbor and close friend of his attorney, Christopher Hack. Viking

                                  22   states that the record shows DeNicolo and Hack live on the same block, their kids are in the same

                                  23   grade at the same school, they do block parties and dinner parties together, borrow tools from one

                                  24   another, have been inside one another’s homes, gone out to dinner together, and gone out for

                                  25   drinks together. Thus, Viking argues, DeNicolo is “not in a position to monitor his friend and

                                  26   neighbor, attorney Chris Hack” to ensure that counsel is acting in the best interests of the class.

                                  27          To determine adequacy of representation under Rule 23(a)(4), the Court must consider two

                                  28   questions: “(1) [d]o the representative plaintiffs and their counsel have any conflicts of interest
                                                                                          9
                                        Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 10 of 12




                                   1   with other class members, and (2) will the representative plaintiffs and their counsel prosecute the

                                   2   action vigorously on behalf of the class?” Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir.

                                   3   2003). As this Court and others have previously found, in the absence of some evidence to

                                   4   indicate that a friendship between the class representative and one of his attorneys would create a

                                   5   conflict of interest, the court will not presume one. See Kumar v. Salov N. Am. Corp., No. 14-CV-

                                   6   2411-YGR, 2016 WL 3844334, at *2 (N.D. Cal. July 15, 2016); Zeisel v. Diamond Foods, Inc.,

                                   7   No. C 10-01192 JSW, 2011 WL 2221113, at *9 (N.D. Cal. June 7, 2011) (fact that class

                                   8   representative and one class attorney were friends did not make him inadequate in the absence of

                                   9   evidence of an actual conflict); Kesler v. Ikea U.S. Inc., No. SACV 07-568 JVS RNBX, 2008 WL

                                  10   413268, at *6 (C.D. Cal. Feb. 4, 2008) (“Kesler sought legal advice from a friend who was a

                                  11   lawyer, and that friend, Sharpe, referred her to Sharpe’s law firm. There is little reason to think

                                  12   that Kesler might place the interests of the class counsel in obtaining attorney’s fees above those
Northern District of California
 United States District Court




                                  13   of the absentee class members.”).6 Christopher Hack is not a partner and is one of several

                                  14   attorneys from two different firms acting as counsel to the putative class. There is no evidence to

                                  15   suggest that DeNicolo or Hack would have a conflict that might cause them to put their own

                                  16   interests ahead of the interests of the class.

                                  17           D.      Superiority

                                  18           Viking argues the class mechanism would not be superior here because the classes are ill-

                                  19   defined. Viking contends the proposed class definitions are insufficient because they simply state

                                  20   that all persons who “received a letter” from Viking should be included without further identifying

                                  21

                                  22
                                               6
                                                 All of the out-of-circuit authority cited by Viking on this point is distinguishable given
                                  23   the close business or familial relationships, and therefore potential financial interest, involved.
                                       Gordon v. Sonar Cap. Mgmt. LLC, 92 F. Supp. 3d 193, 199 (S.D.N.Y. 2015) (plaintiff’s ongoing
                                  24   advice from personal attorney, also his cousin, and 5% “referral fee” agreement that was likely to
                                       exceed his pro rata share of any recovery, “raise[d] serious doubts about [plaintiff’s] ability to
                                  25   protect the interests of the class”); see also Wexler v. AT & T Corp., 323 F.R.D. 128, 130 (E.D.
                                       N.Y. 2018) (class representative had a conflict of interest in fee award since her husband served as
                                  26   class counsel; conflict did not end with husband’s withdrawal since continued to have a stake in
                                       the fee award); In re IMAX Sec. Litig., 272 F.R.D. 138, 155-56 (S.D. N.Y. 2010) (proposed
                                  27   securities class representative inadequate and conflicted where it had long served as stockbroker to
                                       class counsel); Fischer v. Int’l Tel. & Tel. Corp., 72 F.R.D. 170, 173 (E.D. N.Y. 1976) (plaintiff’s
                                  28   son served as counsel and might have interest in attorneys’ fees).
                                                                                        10
                                        Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 11 of 12




                                   1   “a class of individuals who were allegedly victimized under the FDCPA.” (Oppo. at 14.)

                                   2          Plaintiffs’ theory of the case is that every person in the putative classes who received a

                                   3   letter from Viking without the necessary disclosures was subject to a violation of the FDCPA

                                   4   and/or the Rosenthal Act. Further, plaintiffs contend that all putative class members who received

                                   5   their first notice of debt collection more than 30 days after the debt was allegedly incurred would

                                   6   understand that the debt was considered “in default” under the FDCPA, based on Viking’s

                                   7   uniform practices and letters. See Mavris v. RSI Enters. Inc., 86 F.Supp.3d 1079, 1088-90 (D.

                                   8   Ariz. 2015) (whether debt considered “in default” measured by reasonable debtor’s understanding

                                   9   based on such circumstances as number of payment requests, time elapsed since first request,

                                  10   urgency of requests’ language, and knowledge that debt is referred to third party). Whether

                                  11   plaintiffs can prevail on the merits of their 30-day argument is not before the Court on class

                                  12   certification. Relying on the 30-day delay as a means of defining the class of consumers who
Northern District of California
 United States District Court




                                  13   would reasonably have believed the alleged debt to be considered “in default” by Viking does not

                                  14   undermine the manageability of the class or support a determination that a class action would not

                                  15   be the superior method for adjudicating the claims of those within the class. Class treatment will

                                  16   allow the efficient, consistent adjudication of liability based on the uniform collection letters sent

                                  17   by Viking to thousands of individuals.

                                  18   IV.    CONCLUSION

                                  19          The motion for class certification is GRANTED.

                                  20          In light of the analysis here and in connection with summary judgment, the Court has

                                  21   modified the proposed class definitions, as set forth below. However, the Court finds that the

                                  22   classes should be further limited based upon the applicable statutes of limitations. The parties are

                                  23   ORDERED to meet and confer and submit a joint statement as to appropriate temporal limitations

                                  24   on the class definitions. If the parties are unable to agree, they may state their respective positions

                                  25   in a joint statement not to exceed six pages (three per side). The joint statement shall be filed no

                                  26   later than April 12, 2021.

                                  27          Therefore, with the condition that the temporal scope of the class will be defined by further

                                  28
                                                                                         11
                                        Case 4:19-cv-00210-YGR Document 150 Filed 03/29/21 Page 12 of 12




                                   1   order, the Court CERTIFIES the following classes7:

                                   2          1.      Illinois Resident Class: All Illinois residents who received, for the first time, a

                                   3   letter from Viking: (1) that asserted a claim of damage to a vehicle rented from Hertz, Dollar or

                                   4   Thrifty; (2) more than 30 days after the date of the purported damage; and (3) the vehicle was not

                                   5   rented by or in the name of a business.

                                   6          2.      California Rental Class: All individuals who rented a vehicle in California and

                                   7   who received, for the first time, a letter from Viking: (1) that asserted a claim of damage to a

                                   8   vehicle rented from Hertz, Dollar or Thrifty; (2) more than 30 days after the date of the purported

                                   9   damage; and (3) the vehicle was not rented by or in the name of a business.

                                  10          3.      California Resident Class: All California residents who received a letter from

                                  11   Viking asserting a claim for purported damage to a vehicle rented from Hertz, Dollar or Thrifty;

                                  12   and (3) the vehicle was not rented by or in the name of a business.
Northern District of California
 United States District Court




                                  13          The Court further ORDERS that: (a) plaintiff Ronald G. DeNicolo, Jr. is appointed class

                                  14   representative of the Illinois Resident and California Rental Classes; (b) plaintiff Michael G. Fox

                                  15   is appointed class representative of the California Resident Class; and (c) attorneys are Krislov &

                                  16   Associates, Ltd. and Andrus Anderson LLP are appointed class counsel.

                                  17          This terminates Docket Number 130.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 29, 2021
                                                                                         _______________________________________
                                  20                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25          7
                                                 Excluded from all classes are: Viking; the officers, directors and employees of Viking;
                                  26   any entity in which Viking has a controlling interest; the affiliates, legal representatives, attorneys,
                                       heirs, and assigns of Viking; any judge, justice or judicial officer presiding over this matter and
                                  27   the members of their immediate families and judicial staffs. Further excluded from all classes is
                                       any individual who previously received a legal determination or reached an agreement with Hertz,
                                  28
                                       Dollar or Thrifty regarding the cost and liability of rental car damage.
                                                                                         12
